EMPLOYMENT AGREEMENT

 

            THIS IS AN AGREEMENT effective as of the 19th day of March, 2008 by
and between Standex International Corporation, a Delaware corporation with
executive offices located at 6 Manor Parkway, Salem, New Hampshire 03079 (the
“Employer”) and Thomas D. DeByle, an individual residing at 4214 Timberline
Drive, Fargo, North Dakota 58104 (the “Employee”).

1.      Employment; Term.

                     (a)  Employer hereby agrees to employ Employee, and
Employee hereby agrees to serve Employer on a full-time basis as Chief Financial
Officer of the Employer subject to the direction and control of the Chief
Executive Officer of Employer, for an initial term commencing as of the date of
this Agreement, and ending on June 30, 2009 (the “Initial Term”). Thereafter the
Agreement shall automatically renew for successive one (1) year terms commencing
on July 1st of each year and end on June 30th of the next succeeding year (the
“Renewal Term”) unless otherwise terminated pursuant to Section 1(b) of this
Agreement.

         (b)  Subject to the provisions for termination otherwise included in
Section 5 herein, either the Employer or the Employee shall have the right to
terminate this Agreement by giving the other party thirty (30) days advance,
written notice (the “Notice Period”), at any time during the Initial Term or any
Renewal Term, stating his/its intention to terminate the Agreement.  Such
termination will be effective at the end of the Notice Period.  In the event of
notice of termination by the Employer, the provisions of Section 6 shall apply.

2.      Best Efforts.  Employee agrees, as long as this Agreement is in effect,
to devote his best efforts, time and attention to the business of Employer in
the performance of such executive, managerial and supervisory duties
contemplated by this Agreement.

3.      Non-Compete.  Except as set forth in the third paragraph of this Section
3, Employee shall not, while this Agreement is in effect, engage in, or be
interested in, in an active capacity, any business other than that of the
Employer or any affiliate, associate or subsidiary corporation of Employer.  It
is the express intent of the Employer and Employee that: (i) the covenants and
affirmative obligations of this Section be binding obligations to be enforced to
the fullest extent permitted by law; (ii) in the event of any determination of
unenforceability of the scope of any covenant or obligation, its limitation
which a court of competent jurisdiction deems fair and reasonable, shall be the
sole basis for relief from the full enforcement thereof; and (iii) in no event
shall the covenants or obligations in this Section be deemed wholly
unenforceable.

            In addition, except as set forth in the third paragraph of this
Section 3, Employee shall not, for a period of one (1) year after termination of
employment (whether such termination is by reason of the expiration of this
Agreement or for any other reason), within the United States, directly or
indirectly, control, manage, operate, join or participate in the control,
management or operation of any business which directly or indirectly competes
with any business of the Employer at the time of such termination.  The Employee
shall not during the term of this non-competition provision contact any
employees of the Employer for the purpose of inducing or otherwise encouraging
said employees to leave their employment with the Employer.

            No provision contained in this section shall restrict Employee from
making investments in other ventures which are not competitive with the
Employer, or restrict Employee from engaging, during non-business hours, in any
other such non-competitive business or restrict Employee from owning less than
five (5) percent of the outstanding securities of companies which compete with
any present or future business of Employer and which are listed on a national
stock exchange or actively traded on the NASDAQ National Market System.

4.      Compensation; Fringe Benefits.  Employer agrees to compensate the
Employee for his services during the period of his employment hereunder at a
minimum base salary of Three Hundred Thousand ($ 300,000) per annum, payable
semi-monthly.  Employee shall be entitled to receive such increases in this
minimum base salary, as the Compensation Committee of the Board of Directors of
Employer shall, in their sole discretion determine.

Employee shall be entitled to participate in the Standex Long Term Incentive
Program, the Standex Annual Incentive Program, the Standex Retirement Savings
Plan and in such other incentive, welfare and retirement benefit plans as are
made available from time to time to senior management employees of the Employer.

Employee shall be entitled to the use of an automobile in accordance with the
Employer’s Automobile Policy.  Employee shall also be entitled to participate in
the Relocation Policy of the Employer, as presently in effect and which may be
amended from time to time in the sole discretion of the Employer.

5.      Termination.  In addition to the provisions concerning notice of
termination in the second paragraph of Section 1, this Agreement shall terminate
upon the following events:

(a)        Employee’s employment shall terminate upon his death, and all
liability of Employer shall thereupon cease except for compensation for past
services remaining unpaid and for any benefits due to Employee’s estate or
others under the terms of any benefit plan of Employer then in effect in which
Employee participated.

(b)       In the event that Employee becomes substantially disabled during the
term of this Agreement for a period of six consecutive months so that he is
unable to perform the services as contemplated herein, then Employer, at its
option, may terminate Employee’s employment upon written notification to
Employee.  Until such termination option is exercised, Employee will continue to
receive his full salary and fringe benefits during any period of illness or
other disability, regardless of duration.

(c)         Material Breach:  The commission of any material breach of the terms
of this Agreement by the Employee or Employer, in which case the non-breaching
party may cause this Agreement to be terminated on ten (10) days written
notice.  Employer may remove Employee from all duties and authority commencing
on the first day of any such notice period, provided however, that payment of
compensation and participation in all benefits shall continue through the last
day of such notice period.  For purposes of this Agreement, material breach
shall be defined as:

(i)      an act or acts of dishonesty on the Employee’s part which is (are)
intended to result in his substantial personal enrichment at the expense of the
Employer; or

(ii)     the Employee willfully, deliberately and continuously fails to
materially and substantially perform his duties hereunder and which result in
material injury to the Employer (other than such failure resulting from the
Employee’s incapacity due to physical or mental disability) after demand for
substantial performance is given by the Employer to the Employee specifically
identifying the manner in which the Employer believes the Employee has not
materially and substantially performed his duties hereunder.

No action, or failure to act, shall be considered “willful” if it is done by the
Employee in good faith and with reasonable belief that his action or omission
was in the best interest of the Employer.  Termination pursuant to this Section
5(c) above shall not qualify for any severance under Section 6 below.

6.      Severance.  In the event that Employee’s employment is terminated
pursuant to Section 1 of this Agreement (exclusive of a termination after a
change in control where severance is governed by the provisions contained in
Section 13 herein and exclusive of termination pursuant to Section 5), the
Employee shall receive severance pay for a period of one (1) year following
termination of employment.  Severance will be paid in accordance with normal and
customary payroll practices of the Employer.  The aggregate severance will be
equal to the Employee’s then current, annual base compensation.

7.      Invention and Trade Secret Agreement.  Employee agrees that the
Invention and Trade Secret Agreement signed by the Employee and dated as of the
effective date of this Agreement shall remain in full force and effect while
this Agreement is in effect and after its termination, as provided in the
Invention and Trade Secret Agreement, provided, however, that the non-compete
clause of the Invention and Trade Secret Agreement shall be superseded by the
non-compete provisions of Section 3 of this Agreement.

8.      Specific Performance.  It is acknowledged by both parties that damages
will be an inadequate remedy to Employer in the event that Employee breaches or
threatens to breach his commitments under Section 3 or under the Invention and
Trade Secret Agreement.  Therefore, it is agreed that Employer may institute and
maintain an action or proceeding to compel the specific performance of the
promises of Employee contained herein and therein.  Such remedy shall, however,
be cumulative, and not exclusive, to any other remedy, which Employer may have.

9.      Entire Agreement; Amendment.  This Agreement supersedes any employment
understanding or agreement (except the Invention and Trade Secret Agreement)
which may have been previously made by Employer or its respective subsidiaries
or affiliates with Employee, and this Agreement, together with the Invention and
Trade Secret Agreement, represents all the terms and conditions and the entire
agreement between the parties hereto with respect to such employment.  This
Agreement may be modified or amended only by a written document signed by
Employer and Employee.

10.    Assignment.  This Agreement is personal between Employer and Employee and
may not be assigned; provided, however, that Employer shall have the absolute
right at any time, or from time to time, to sell or otherwise dispose of its
assets or any part thereof, to reconstitute the same into one or more subsidiary
corporations or divisions or to merge, consolidate or enter into similar
transactions.  In the event of any such assignment, the term “Employer” as used
herein shall mean and include such successor corporation.

11.    Governing Law; Binding Nature of Agreement.   This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
Hampshire, excluding its choice of law provisions.  This Agreement shall be
binding upon, and enure to the benefit of, the parties hereto and their
respective heirs, executors, administrators, successors and assigns.

12.    Survival.  The obligations contained in Sections 3, 6, 7 and 13 herein
shall survive the termination of this Agreement.  In addition, the termination
of this Agreement shall not affect any of the rights or obligations of either
party arising prior to or at the time of the termination of this Agreement or
which may arise by any event causing the termination of this Agreement.

13.    Change of Control.

(a)     In the event of a change in control of Employer required to be reported
under Item 6(e) of Schedule 14A of Regulation 14A of the Securities Exchange Act
of 1934:

(i)                 Employer may terminate Employee's employment only upon
conclusive evidence of substantial and indisputable intentional personal
malfeasance in office such as a conviction for embezzlement of Employer's funds;
and

(ii)               Employee may terminate his employment at any time within two
years thereafter if there is (1) a significant diminution in his substantive or
managerial responsibilities, or if his reporting relationship is changed such
that he no longer reports to the Chief Executive Officer, or equivalent position
of the Employer, or unless he begins reporting to a person at a higher level of
responsibility than such senior management, or if he is required to relocate his
office to a location more than 50 miles from the corporate offices in Salem, New
Hampshire, or if his base salary or annual and/or long-term incentive
compensation opportunities are reduced; and (2) if Employer fails to remedy the
foregoing within thirty (30) days after receiving written notice from the
Employee of such event.

(b)     Following a change of control of Employer, any termination of Employee's
employment either by Employee pursuant to Section 13(a)(ii) or by Employer under
any circumstances other than involving conclusive evidence of substantial and
indisputable intentional personal malfeasance in office, then:

(i)           Employee shall be promptly paid a lump sum payment equal to three
times his current annual base salary plus three times the most recent annual
bonus paid to him;

(ii)          Employee shall become 100% vested in all benefit plans in which he
participates including but not limited to the Management Savings Program portion
of the Standex Annual Incentive Program and all restricted stock options, grants
and performance share units granted under the Standex Long Term Incentive
Program, or any successor plan of the Employer, and any other stock based plans
of the Employer; and


(iii)        All life insurance and medical plan benefits covering the Employee
and his dependents shall be continued at the expense of Employer for the
one-year period following such termination as if the Employee were still an
employee of the Employer.

14.    Notices.  Any notice to be given pursuant to this Agreement shall be sent
by certified mail, postage prepaid, or by facsimile (with a copy mailed via
first class mail, postage pre-paid) or delivery in person to the parties at the
addresses set forth in the preamble to this Agreement or at such other address
as either party may from time to time designate in writing.

15.    Covenants Several.  In the event that any covenant of this Agreement
shall be determined invalid or unenforceable and the remaining provisions can be
given effect, then such remaining provisions shall remain in full force and
effect.

16.    Compliance with Section 409A of the Code.  To the extent applicable, it
is intended that this Agreement comply with the provisions of Section 409A of
the Code.  This Agreement shall be administered in a manner consistent with this
intent, and any provision that would cause the Agreement to fail to satisfy
Section 409A of the Code shall have no force and effect until amended to comply
with Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Employer at any
time and without the consent of the Employee).  In the event that any payment of
benefits hereunder may, in the determination of the Employer, be subject to
Section 409A(a)(1) of the Code, the payment of such benefits shall be delayed to
the minimum extent necessary so that such benefits are not subject to the
provisions of Section 409A(a)(1) of the Code.  The Employer may attach such
conditions to or adjust the amounts paid hereunder to preserve, as closely as
possible  the economic consequences that would otherwise have applied to the
payment; provided however, that no such condition or adjustment shall result in
the payments being subject to Section 409A(a)(1) of the Code.  The Employer
further reserves the right to make such amendments to this Agreement as are
necessary to conform the Agreement to the requirements of Section 409A, and the
Employee agrees to execute any such amendments.

IN WITNESS WHEREOF, Employer has caused this Agreement to be executed on its
behalf by its authorized officers and Employee has executed this Agreement as of
the day and year first above written.

 


STANDEX INTERNATIONAL                         EMPLOYEE

CORPORATION

 


 

By:     /s/ Roger L. Fix                                            /s/ Thomas
D. DeByle

         Roger L. Fix                                                Thomas D.
DeByle

Its:     President/CEO

 